Citation Nr: 1015861	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1995 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying service connection for 
hypertension.  In July 2006, the Veteran submitted a notice 
of disagreement and subsequently perfected his appeal in 
January 2008.

In May 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for hypertension to the 
Appeals Management Center (AMC)/RO for further evidentiary 
development, including obtaining additional VA and private 
treatment records.  The Board is obligated by law to ensure 
that the AMC/RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the AMC/RO obtained updated VA 
treatment records through October 2009.  Additionally, 
private treatment records from Dr. V. W. B. were obtained in 
accordance with the Board's remand.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.


FINDING OF FACT

The Veteran's currently diagnosed hypertension is the result 
of a disease or injury in service.





CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
hypertension, this claim has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from 
hypertension as a result of his active military service.  
Specifically, he claims that he first experienced 
hypertension while in service, and that he has experienced it 
since his separation from service.  He, therefore, believes 
that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003).  
For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  This must be confirmed by readings taken two 
or more times on at least three different days.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as 
hypertension, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with hypertension to 
a compensable degree within a year of service so as to 
support a grant of service connection on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  As such, the Veteran is 
not afforded the presumption of service connection for 
hypertension.  See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision on the 
issue of hypertension based on the holding in Combee.

The medical evidence of record reflects that the Veteran has 
been diagnosed with hypertension, including by a 
November 2009 VA examiner.  As such, the first element of 
Hickson is met.

Additionally, the Veteran's service treatment records 
indicate multiple elevated blood pressure readings.  Although 
these readings were not confirmed by two or more readings 
taken on at least three separate days, in accordance with VA 
regulations, they do show some degree of elevated blood 
pressure.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current hypertension and his military 
service.

As referenced above, the Veteran was afforded a VA 
examination in November 2009.  At that time, the examiner 
reviewed the Veteran's claims file, took a thorough history, 
and examined the Veteran.  She obtained blood pressure 
readings of 140/100 and 130/98 in the right arm and 134/96 in 
the left arm.  The examiner diagnosed the Veteran with 
hypertension, which was generally well controlled with 
medication.  Based on her review of the Veteran's service 
treatment records, the examiner concluded that the Veteran 
had exhibited stage I hypertension in service, and that his 
currently diagnosed hypertension had its onset while he was 
on active duty.

The medical evidence of record also includes letters from the 
Veteran's private physician, Dr. V. W. B., dated in 
December 2006 and April 2007.  These letters do not address 
the question of a medical nexus between the Veteran's 
military service and his current hypertension; however, it is 
interesting to note that Dr. V. W. B. did indicate that the 
Veteran's service treatment records showed hypertension since 
at least 1998.

Thus, the medical evidence of record does indicate that there 
is a nexus between the Veteran's currently diagnosed 
hypertension and his active military duty.  Affording the 
Veteran the full benefit of the doubt, his claim for service 
connection for hypertension is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


